DETAILED ACTION

Status of Claims

This action is in reply to the application filed on August 27, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the mobile terminal" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki (US 2012/0227103 A1) in view of Hiramatsu (US 2018/0253604 A1).

Claim 1

Itagaki discloses the following limitations:

A cart management system, comprising: a processing device attached to a cart and including: a first communication interface, (see at least abstract).
a position sensor interface connectable to a position sensor configured to detect a location thereof, (see at least abstract and paragraph 0016).
a motion sensor interface connectable to a motion sensor configured to detect a motion thereof, (see at least abstract, paragraph 0016 and figure 2-313 “action detecting section”).
and a first processor configured to control the first communication interface to transmit first information indicating the location detected by the position sensor and the motion detected by the motion sensor; (see at least Figure 2, paragraphs 0024 and 0032-0035).

and a cart management server including: a second communication interface, and a second processor configured to: upon receipt of the first information from the processing device via the second communication interface, determine whether the cart is left unattended using the first information, (see at least paragraphs 0042-0043).

Itagaki discloses a detecting section configured to detect the moving or the stopping of the shopping cart and a counting section configured to count duration time of the stop state of the shopping cart while detecting section detects the stopping of the shopping cart; an operation lock-control section configured to read a standby time (see at least abstract).  The informing section does not need to be integrally configured with the cart terminal and can be disposed on the optional position of the cart (see at least paragraph 0035).  Itagaki does not explicitly discloses the following limitations:

and upon determining that the cart is left unattended, control the second communication interface to transmit a notification to a mobile terminal.

However, Hiramatsu discloses motion detection and notifying the customer when elapsed time exceeds a preset time (see at least paragraphs 0065-0066).  For example, when a preset time elapses from the scanning of a commodity, there is a possibility that the customer has forgotten to insert the commodity in the cart.  Therefore, the customer receives a message: “please insert registered commodity in cart” (see at least paragraphs 0065-0067).  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the teachings in Hiramatsu to the invention in Itagaki in order to improve efficiency (Hiramatsu paragraphs 0065-0066).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 2
Itagaki discloses inputs to select a commodity (see at least paraph 0051).  Furthermore, Hiramatsu discloses the following limitations:

wherein the processing device further includes: a reader interface connectable to a commodity reader,   (see at least abstract, figure 2, paragraphs 0021, 0031 and 0058).

and a display interface connectable to a display, and the first processor is further configured to: control the commodity reader to read a symbol on a commodity, and
control the display to display commodity information about the commodity based  on the read symbol (see at least paragraph 0060).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply the teachings in Hiramatsu to the invention in Itagaki in order to improve efficiency (Hiramatsu paragraphs 0065-0066).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 3
Furthermore, Itagaki discloses the following limitations:

wherein the cart management server further includes a memory, and
the second processor is further configured to: determine an area in a store where the cart is located using the first information, and store in the memory the determined area (see at least figure 11-S24, paragraphs 0018 and 0030-0031).

in association with second information about whether the cart is left unattended (see at least paragraphs 0042-0043).




Claim 4
Furthermore, Itagaki discloses the following limitations:

wherein the second processor determines that the cart is left unattended when the location indicated by the first information has not changed for a predetermined time (see at least paragraphs 0042-0043).

Claim 5
Furthermore, Itagaki discloses the following limitations:

wherein the second processor determines that the cart is left unattended when the location indicated by the first information is not a predetermined location (see at least paragraphs 0042-0043).

Claim 6
Furthermore, Itagaki discloses the following limitations:

wherein the processing device further includes an operation panel, the first processor is further configured to control the first communication interface to transmit an operation state of the operation panel to the cart management server, and (see at least abstract and paragraph 0016).

the second processor determines whether the cart is left unattended further using the operation state (see at least paragraphs 0042-0043).

Claim 7
Furthermore, Itagaki discloses the following limitations:

wherein the processing device is attached to a handle of the cart (see at least abstract).

Claim 8
Furthermore, Itagaki discloses the following limitations:

further comprising:

a communication device by which the first information transmitted from the processing device is relayed to the cart management server (see at least paragraphs (018-0019).

Claim 9
Furthermore, Itagaki discloses the following limitations:

wherein the notification transmitted from the cart management server is relayed to the mobile terminal via the communication device (see at least figures 1- 2 and paragraph 0032).

Claim 10
Furthermore, Itagaki discloses the following limitations:

wherein the first processor is further configured to:

determine whether the cart is left unattended based on the detected location and motion, and (see at least paragraphs 0042-0043).

control the first communication interface to transmit to the cart management server the detected location (see at least paragraphs, figure 11-S24, 0018 and 0030-0031).

and third information indicating whether the cart is left unattended (see at least paragraphs 0042-0043).



As per claims 11-20, claims 11-20 recite substantially similar limitations to claims 1-10 and are therefore rejected using the same art and rationale set forth above.    


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Caver (US PUB 2015/0205300 A1) in at least abstract discloses enabling a shopping cart to sense when it is not in use.  Clark (US 2018/0218347 A1) in at least abstract discloses communication between a user mobile device, a shopping cart and a server, where the system comprises status indicator indicating that the shopping cart is in use.


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	/ARIEL J YU/           Primary Examiner, Art Unit 3687